Citation Nr: 0811663	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-17 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and/or anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1944 to July 1946.  Receipt of the Combat 
Infantryman Badge is indicated in the record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim for 
entitlement to service connection for PTSD.  

In April 2008, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.  

2.  The competent medical evidence of record does not support 
a finding that PTSD currently exists.

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed anxiety disorder is related 
to his combat service. 


CONCLUSION OF LAW

Service connection for anxiety disorder is warranted.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).  In light of the favorable decision for the 
veteran in this case, any error in the timing or content of 
VCAA notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

Analysis

The veteran seeks service connection for an acquired 
psychiatric disorder which he contends is a result of combat 
service.

At the outset of this discussion, the Board notes that the 
issue on appeal was characterized by the RO as a claim of 
service connection for PTSD.  However, in the veteran's 
initial informal claim received in March 2004 he appeared to 
be seeking service connection for a psychiatric disorder of 
unspecified type, rather than specifically for PTSD.  
Furthermore, as will be discussed below, there is medical 
evidence of record identifying two potential psychiatric 
disorders as being related to his military service.  
Accordingly, the Board has recharacterized the issue on 
appeal as being a claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD and/or 
anxiety disorder.

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996), wherein the Federal 
Circuit held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be considered the same claim.  See also Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008).  However, these 
decisions dealt with the issue of whether the claims on 
appeal should be considered as having been previously denied 
as contemplated by 38 U.S.C.A. § 5108.  That situation is 
quite distinct from the case herein, which is clearly an 
original claim under de novo review.  Under these 
circumstances, the Board finds that, in light of the 
veteran's general contentions in his informal claim, and the 
medical evidence of record, it is appropriate to 
recharacterize the issue on appeal as being a claim for an 
acquired psychiatric disorder, rather than one solely for 
PTSD.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) evidence of 
current disability; (2) evidence of in-service incurrence of 
disease or injury; and (3) medical nexus evidence linking (1) 
and (2).  Cf. Hickson, supra. 

With respect to Hickson element (2), the veteran is in 
receipt of the Combat Infantryman Badge.  Accordingly, combat 
status is conceded, and element (2) is accordingly satisfied.

With respect to Hickson element (1), the Board initially 
notes that the June 2004 VA examiner found that the veteran 
does not meet the DSM-IV criteria for a diagnosis of PTSD but 
instead evidences an anxiety disorder.  The Board finds this 
opinion, offered by a psychiatrist after reviewing the 
veteran's prior medical history and conducting extensive 
psychiatric evaluation of the veteran, to be highly 
probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]  
In contrast to the findings of the VA examiner are two 
statements from J.E., CADC, which indicate a diagnosis of 
PTSD.  However, unlike the June 2004 VA examination report, 
there is no indication that J.E. conducted psychiatric 
evaluation of the veteran in conformity with the DSM-IV 
criteria in offering this diagnosis.  For this reason, and in 
light of their respective qualifications, the Board finds the 
opinion of the VA examiner that the veteran did not meet the 
criteria for PTSD to be more probative.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) [the Board may appropriately favor the 
opinion of one competent medical authority over another.]   
Accordingly, the competent medical evidence does not indicate 
a current diagnosis of PTSD.  Notwithstanding the above, the 
Board further finds that Hickson element (1) has been 
satisfied as to the veteran's currently diagnosed anxiety 
disorder.

In her opinion, the VA examiner specifically noted that the 
veteran had some symptoms of PTSD, but that they were not 
severe enough to warrant a diagnosis of PTSD.  The examiner 
further explained, however, that the veteran was exposed to 
traumatic stress during his service in World War III, and 
that his symptoms of nightmares and increased startled 
response were consistent with a diagnosis of anxiety 
disorder, not otherwise specified.  After noting an Axis I 
diagnosis of anxiety disorder, the examiner also noted Axis 
IV findings that his stressors included some increased 
recollections of his service in World War II due to the 
current war in Iraq.  Thus, with respect to Hickson element 
(3), medical nexus, the June 2004 VA examiner clearly found 
that there was a medical relationship between the veteran's 
current anxiety disorder and stressors of his combat 
service.  Accordingly, Hickson element (3), and thus all 
elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for anxiety disorder is 
warranted and the benefit sought on appeal is granted.


ORDER

Service connection for anxiety disorder is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


